Citation Nr: 0702554	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In January 2006, the veteran testified at a hearing before 
the undersigned.  The hearing was held at the RO.  The 
veteran waived initial RO consideration of new evidence 
submitted in conjunction with the hearing.  38 C.F.R. 
§ 20.1304 (c) (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand to the RO is necessary in this instance because it 
appears that essential medical records may well be missing.  
As well, additional Veterans Claims Assistance Act of 2000 
(VCAA) notice is necessary under Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Finally, the VA 
physicians who authored the September 2003 VA medical and 
psychiatric examination reports did not supply opinions 
regarding the etiology of the veteran's MS and bipolar 
disorder.  Thus, new medical examinations must be provided so 
that opinion regarding the etiology of the veteran's claimed 
disabilities are available to the Board.

Under Dingess/Hartman, the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish disability 
ratings and effective dates regarding his service connection 
claims.  Consequently, corrective VCAA notice must be sent to 
the veteran.

Next, the September 2003 VA neurologic examination report 
reflects that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits, and the September 
2003 VA psychiatric examination report indicates that the 
veteran cannot work due to his MS.  Thus, it is reasonable to 
believe that his SSA disability benefits were granted due to 
disability caused by MS.  The RO must associate SSA 
disability records with the claims file.

During his January 2006 hearing before the undersigned, the 
veteran has indicated treatment at the Clara Maas Hospital in 
Belleville, New Jersey in the 1970's following a suicide 
attempt.  The RO should make reasonable efforts to secure 
records from Clara Maas Hospital dated from January 1, 1971 
to December 31, 1979.

At page 12of his January 2006 hearing, the veteran mentioned 
treatment at a university hospital in connection with his MS.  
The university hospital to which he was referring was 
inaudible to the hearing transcriptionist.  Thus, the veteran 
should indicate the university hospital at which he received 
MS treatment along with approximate dates of treatment.  Once 
a signed release is received, the RO should make reasonable 
efforts to obtain these records.

After the foregoing is completed, the RO should schedule a VA 
neurologic examination and a VA psychiatric examination.  

The neurologic examiner should comment upon the etiology of 
the veteran's MS to include approximately date of onset 
without resorting to speculation.  The psychiatric examiner 
should diagnose all acquired psychiatric disorders and opine 
regarding the etiology and approximately date of onset of 
each such disorder diagnosed without resorting to 
speculation.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims of service connection on appeal 
herein, as outlined by the Court in 
Dingess/Hartman.

2.  Obtain from SSA the records pertinent 
to the veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

3.  After securing a release from the 
veteran, obtain from Clara Maas Hospital 
in Bellville, New Jersey records dated 
from January 1, 1971 to December 31, 
1976.  All efforts to obtain these 
records should be fully documented.

4.  Obtain from the veteran the name of 
the university hospital mentioned at page 
6 of his January 2006 hearing along with 
approximate dates of treatment and the 
appropriate release.  Once the veteran 
supplies the requested information and 
signed release, the RO should make 
reasonable efforts to obtain these 
records.

5.  Schedule a VA neurologic examination 
for an opinion regarding the etiology and 
approximately date of onset of the 
veteran's MS.  Speculation should be 
avoided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate in identifying the 
approximate date of onset:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

6.  Schedule a VA psychiatric examination 
for a diagnosis of all acquired 
psychiatric disorders from which the 
veteran suffers and an opinion regarding 
the etiology and the likelihood that the 
veteran has a bipolar disorder that is 
related to active service.  Speculation 
should be avoided.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood) in offering an opinion 
regarding the likelihood that the veteran 
currently has a bipolar disorder that is 
related to service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

7.  Undertake any other development 
deemed necessary and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  
